Exhibit 16 January 15, 2015 Securities and Exchange Commission treet NE Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated January 15, 2015, of Guardian 8 Holdings and are in agreement with the statements in the paragraphs within that Item as they relate to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ L.L. Bradford & Company, LLC Leawood, Kansas 913-469-5030●10965 Granada Lane, Suite 201, Leawood KS 66211●www.llbradford.com
